Per Curiam.
Porter, the plaintiff below, brought his action against the defendant, a justice of the peace of the county of Camden, to recover damages for issuing a warrant against him in proceedings instituted before the defendant under the act for the prevention of cruelty to animals. The case -was tried before Judge Lloyd without a jury, and resulted in a general finding by the court against the plaintiff and in favor of the defendant. From the judgment entered on this finding the plaintiff appeals.
The finding of the court upon which the judgment under review is founded wras a blended one of law and fact. No ex-' ception was taken to it, and no request to find was submitted by the plaintiff, nor was there any objection to any ruling upon the admission or rejection of testimony; consequently, so far as the record before us show's, there was no legal question specifically presented to the court belowr which can be made tire subject of review. Blanchard Brothers v. Beveridge, 86 N. J. L. 561; George W. Edwards Co. v. Excelsior Drum Works, ante p. 189.
The appellant ápparently considers that, because, as appears on the face of the record, the proceedings instituted against him before the defendant were quashed by the Supreme Court under a wrrit of certiorari, the latter is answerable to him in damages for the issuing of the warrant for his arrest. The decision of this court, however, in Grove v. VanDuyn, 44 N. J. L. 654, is to the contrary.
The judgment brought up by the appeal will be affirmed.
For affirmance—The Ci-iiee Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Terhunb, Heppenheimer, Williams, Taylor, JJ. 14.
For reversal—None.